NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                        2009-3085

                                  MILBERN J. ADAMS,

                                                               Petitioner,

                                            v.

                       SOCIAL SECURITY ADMINISTRATION,

                                                               Respondent.


      Peter B. Broida, of Arlington, Virginia, argued for petitioner.

       Hillary A. Stern, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Michael F. Hertz, Deputy Assistant Attorney
General, Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3085


                               MILBERN J. ADAMS,

                                                     Petitioner,

                                         v.

                      SOCIAL SECURITY ADMINISTRATION,

                                                     Respondent.

   Petition for review of the Merit Systems Protection Board in CB7521070022-T-1.


                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           CB7521070022-T-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LINN, DYK, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED September 16, 2009                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk